Citation Nr: 0930252	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1965, 
plus 6 months and 22 days of prior service.  He also had 
subsequent reserve service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2009.


FINDINGS OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and is not causally 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
July 2009.  He recounted being exposed to acoustic trauma 
during service while engaged in duties as a gun officer 
aboard a ship.  He stated that he was in the engineering 
department, but during gunnery exercises he was assigned to a 
five inch gun mount.  The Veteran also expressed his belief 
that this noise exposure cause his current hearing loss.  

The Board finds that the Veteran's testimony regarding 
exposure to loud noise in service is credible.  Therefore, 
exposure to acoustic trauma in-service is demonstrated.  

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because the preponderance of 
the evidence shows that the Veteran's current hearing loss is 
not related to service.   

The Veteran's service medical records from his period of 
active duty between 1962 and 1965 do not contain any mention 
of hearing loss or problems with the ears.  The report of a 
separation examination conducted in June 1965 shows normal 
clinical evaluation of the ears and drums.  Hearing was 
tested as 15/15 using whispered voice and spoken voice tests.  
Therefore, the separation examination report weighs against 
the claim.  There is also no contemporaneous evidence of 
hearing loss within a year of service.  

The evidence which has been presented also includes numerous 
examination reports from reserve service performed between 
1965 and 1991.  Those reports are discussed by a VA examiner 
below, and found to show hearing loss no earlier than 1976.  
Thus, the earliest medical evidence is from many years after 
active service ended in 1965, and does not contain any 
medical opinion linking the disorder to service.  

The Veteran first filed a claim for disability compensation 
for hearing loss in July 2004.  He stated on the claim form 
that his disability began in August 1962, but the only 
treatment he listed was in May 2004.  

The Board has considered a post-service record dated in May 
2004 from the Tripler Army Medical Center in which it was 
noted that the veteran was a 65 year old male with a history 
of high noise exposure on active duty.  Following an 
audiogram, the assessment was mild to moderate mid/high 
frequency sensorineural hearing loss.  Under the section of 
the medical note setting forth the plan of treatment, it was 
stated "Seek VA service connection for hearing loss which 
occurred during his military career."  In reviewing the 
foregoing record, the Board notes that it is unclear whether 
the final statement was an opinion being given by the 
audiologist linking the hearing loss to service, or simply a 
notation of the action which the veteran stated that he was 
going to take.  To the extent that this was simply the 
veteran's own account of the etiology of his disability that 
was recorded in his medical record, it is not sufficient to 
support the claim.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  To the extent that the statement may be interpreted 
as a medical opinion relating current hearing loss to 
service, the Board notes that no supporting explanation of 
the basis of the opinion was given.  The note did not discuss 
the service medical records or post service records, nor did 
it discuss alternative possible causes of hearing loss such 
as age.  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that there is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

The only convincing medical opinion pertaining to the 
etiology of current hearing loss weighs against the claim.  
The report of a VA hearing loss examination conducted in 
November 2006 reflects that the examiner reviewed the claims 
file, and noted that the veteran gave a history of having 
decreased hearing loss since service.  The history of working 
as a gunnery safety officer was also noted.  The Veteran 
stated that he did not wear ear protection during his period 
of active duty, although he did wear it during reserve 
service for 90 percent of the time before it was required, 
and for 100 percent of the time thereafter.  The examiner 
stated that the Veteran's hearing loss screenings in 1962 on 
entrance into service and in 1965 upon separation from 
service utilized the whispered voice test and, as a result, 
his hearing status was unknown at that time because whispered 
voice tests are not reliable measurements of hearing 
thresholds.  The VA examiner further noted that the earliest 
post-service record showing hearing loss was an April 1976 
screening which indicated mild high frequency hearing loss in 
one year.  Subsequently, in 1978, his hearing was within 
normal limits.  By April 1991, the Veteran again had mild 
hearing loss in both ears.  Following audiology testing, the 
diagnosis on the VA examination was mild/moderate high 
frequency hearing loss (AU) with good speech discrimination.  
The examiner concluded that the current hearing thresholds 
were worse versus the 1991 thresholds and this is likely due 
to the normal aging process.  The examiner further stated 
that he could not resolve the issue of whether hearing loss 
was related to acoustic trauma in service without resorting 
to mere speculation.  The examiner again noted that the 
whispered voice tests in service were normal, but that these 
were not considered reliable measurements of hearing 
thresholds.  The Board notes that a grant of service 
connection may not be based on speculation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).     

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the normal separation 
examination and the contemporaneous absence of complaints or 
treatment for hearing loss for many years after service to be 
of more probative value than the Veteran's current 
allegations of incurrence made many years after service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the Board notes that 
the only medical opinion weighs against the claim.  The Board 
has considered the statements by the Veteran.  To the extent 
that he alleges a causal connection between his hearing loss 
and active service, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, the Board may not accept his unsupported 
lay statement as competent evidence as to the issue of 
medical causation.  To the extent that he attempts to 
demonstrate continuity of symptomatology of hearing loss 
since service, such a contention is clearly outweighed.  The 
weight of the evidence is against a finding of incurrence of 
hearing loss during service, shortly thereafter, or as a 
result of noise exposure in service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in August 2004 and 
March 2006.  The RO specifically informed the Veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The March 2006 letter 
advised him of information regarding how the VA assigns 
disability ratings and effective dates of payments in cases 
in which service connection is granted.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  The Veteran's service medical 
records were obtained.  He has also had a hearing and a VA 
examination.  The record before the Board also contains post-
service treatment records.   Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


